DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 02/16/2021.
Claims 1-3 and 5-20 are allowed for the same reason set forth in the previous Office action dated 11/25/2020.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the telephone examiner-initiated interview on 02/25/2021, the examiner discussed to amend claims 3 and 13 to overcome the 112 issue addressed in the previous Office action dated 11/25/2020 with Abazar Mireshghi, applicant’s representative with Reg. No. 70,811. In the applicant's representative’s telephone voice message on 03/01/2021, Applicant's representative authorized the examiner to make the change of these claims in the Examiner's Amendment.
The application has been amended as follows: 
In the claims:
	Claim 3:	Replace “of” in line 3 with -- corresponding to --.
Claim 13:	Replace “of” in line 9 with -- corresponding to --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626